Gaynor, J.:
The assignment of the moneys due and to grow due to the contractor on the contract, to which the plaintiff consented, was not an alteration of the contract by the parties. On the contrary, the contract provided that that might be done. Even if there had,been no such provision in the contract, it is not intimated here that siich assignment could in any way interfere with or impair the surety’s right of subrogation to complete the contract and be paid according-to its terms on the contractor’s default. It would have to be considered' whether an assent of the city to pay the money as it came due to the contractor’s nominee or assignee would be any change of the contract at all.
The judgment should be affirmed.
Hirschberg, P. J., Woodward, Jenks and Burr, JJ., concurred.
Judgment and order affirmed, with costs.